       Case 21-03057 Document 12-4 Filed in TXSB on 06/15/21 Page 1 of 4



UNITED STATES DEPARTMENT OF JUSTICE
OFFICE OF THE UNITED STATES TRUSTEE
KEVIN M. EPSTEIN
UNITED STATES TRUSTEE
REGION 7, SOUTHERN AND WESTERN DISTRICTS OF TEXAS
ALICIA L. BARCOMB
TRIAL ATTORNEY
515 Rusk St., Suite 3516
Houston, Texas 77002
Telephone: (713) 718-4650

                          UNITED STATES BANKRUTPCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


       IN RE:
                                                          CASE NO. 20-35029
       Thomas Calvert Scott and Tammi Lynn
       Scott                                              CHAPTER 7
             Debtors


       Kevin M. Epstein,
       United States Trustee,
                                                          ADV. PROC. NO. 21-03057
              Plaintiff

       v.

       Thomas Calvert Scott and Tammi Lynn
       Scott
             Defendants


                VERIFIED STATEMENT FOR ENTRY OF DEFAULT AND
                   REGARDING DEFENDANTS’ MILITARY STATUS

       Now comes Alicia L. Barcomb, and states to the Court as follows:

       1.     I am a trial attorney for the Office of the United States Trustee and represent the

interests of the U.S. Trustee in the above-captioned adversary proceeding. I am of sound mind,

over the age of 18 years old, and capable of making this verified statement. I have personal




                                               1
         Case 21-03057 Document 12-4 Filed in TXSB on 06/15/21 Page 2 of 4




knowledge of the facts stated herein, and if called as a witness, I can and will testify under oath in

accordance with my statements herein.

         2.       I reviewed the Complaint filed on April 19, 2021, in Adversary Case No. 21-

03057. 1 I am familiar with the allegations that are in the Complaint. Presently, to the best of my

knowledge, information, and/or belief, the allegations therein are true and correct.

         3.       I served Defendants with the Summons and Complaint as required by Rule 4(c)(1)

of the Federal Rules of Civil Procedure. As required by Rule 7004(a), I caused a copy of the

Summonses and Complaint to be mailed to Defendants via U.S. First Class Mail and Certified

Mail. Due to health concerns relating to Covid-19, the U.S. Trustee’s Office used the services of

BK Attorney Services, LLC (“Third-Party Mailer”) to serve the Summonses and Complaint. I first

submitted Thomas Calvert Scott’s Summons and Complaint to the Third-Party Mailer on April 20,

2021, at approximately 11:46 AM CST. Following the submission, the Third-Party Mailer mailed

the documents to Thomas Calvert Scott via U.S. First Class Mail that same day. I first submitted

Tammi Lynn Scott’s Summons and Complaint to the Third-Party Mailer on April 20, 2021, at

approximately 11:50 AM CST. Following the submission, the Third-Party Mailer mailed the

documents to Tammi Lynn Scott via U.S. First Class Mail that same day. I again submitted Thomas

Calvert Scott’s Summons and Complaint to the Third-Party Mailer on April 21, 2021, at

approximately 8:27 AM CST. Following the submission, the Third-Party Mailer mailed the

documents to Thomas Calvert Scott via U.S. Certified Mail (Tracking # 7020 0640 0002 1337

4979) that same day. I again submitted Tammi Lynn Scott’s Summons and Complaint to the Third-

Party Mailer on April 21, 2021, at approximately 8:31 AM CST. Following the submission, the




1
 Capitalized terms not otherwise defined herein shall have the meaning set forth in the Plaintiff’s Motion for Entry
of Default and Default Judgment under Fed. R. Bankr. P. 7055.

                                                          2
       Case 21-03057 Document 12-4 Filed in TXSB on 06/15/21 Page 3 of 4




Third-Party Mailer mailed the documents to Tammi Lynn Scott via U.S. Certified Mail (Tracking

# 7020 0640 0002 1337 4986) that same day.

       4.        Following service of the Summonses and Complaint, the deadline for Defendants

to file an answer or other responses expired on May 19, 2021. See Rule 7012(a), 9006(a)(1).

Neither Defendant requested additional time to submit an answer or other response to the

Complaint. As of the date of this verified statement, the docket in this adversary proceeding does

not reflect an answer or other pleadings filed by either Defendant in response to the allegations in

the Complaint. The Adversary Docket Sheet is attached to the Motion as Exhibit C. Further, as of

the date of this verified statement, I have not received any communication from Defendants, formal

or informal.

       5.        Based on information that is presently available to me, Defendants are neither

infants nor incompetent persons requiring special service in accordance with Rule 7004(b)(2). As

such, service in accordance with Rule 7004(b)(1) is sufficient and appropriate under the

circumstances.

       6.        On May 24, 2021, I ran a search under Defendants’ names in the Defense

Manpower Data Center, an organization of the Department of Defense that maintains the Defense

Enrollment and Eligibility Reporting System. That same day, I received Military Status Reports,

which reflected that as of May 24, 2021, Tammi Lynn Scott was not on active military duty as to

all branches of the Uniformed Services (Amy, Navy, Marine Corps, Air Force, NOAA, Public

Health, and Coast Guard) and Thomas Calvert Scott was on active military duty in the United

States Army. Tammi Lynn Scott and Thomas Calvert Scott’s Military Status Reports are attached

to the Motion as Exhibit E and Exhibit F, respectively.




                                                 3
       Case 21-03057 Document 12-4 Filed in TXSB on 06/15/21 Page 4 of 4




       7.      Although not required by Fed. R. Civ. P. 55(b)(2), copies of the Motion and

Verified Statement seeking entry of default and default judgment, which are being filed herewith,

will be served upon Defendants by U.S. First Class Mail.

       8.      In accordance with 28 U.S.C. § 1746 I hereby certify under penalty of perjury that

the above allegations are true and correct.



                                                    RESPECTFULLY SUBMITTED:
                                                    KEVIN M. EPSTEIN
                                                    UNITED STATES TRUSTEE


DATED: June 15, 2021                                /s/ Alicia L. Barcomb
                                                    Alicia L. Barcomb, Trial Attorney
                                                    TX State Bar No. 24106276
                                                    United States Department of Justice
                                                    Office of the United States Trustee
                                                    515 Rusk Street, Suite 3516
                                                    Houston, Texas 77002
                                                    E-mail: alicia.barcomb@usdoj.gov
                                                    Telephone: (713) 718-4650




                                               4
